



COURT OF APPEAL FOR ONTARIO

CITATION: Makovskis v. McKenney, 2019 ONCA
    755

DATE: 20190926

DOCKET: C66689

Juriansz,
    Benotto and Miller JJ.A.

BETWEEN

Andrew
    Stefan Makovskis

Applicant/Appellant in Appeal

and

Megan
    Marie McKenney

Respondent/Respondent in Appeal

and

Farrell
    & Boyle LLP

Respondent/Respondent in Appeal

Michael Stangarone and Stephen Kirby,
    for the appellant

Jonathan Miller, for the respondent
    Farrel & Boyle LLP

Heard & released orally: September 24, 2019

On appeal from the order of Justice S.J. Woodley of the Superior
    Court of Justice, dated February 20, 2019.

REASONS FOR DECISION

[1]

The appellant was involved in protracted matrimonial
    litigation with his wife. The respondent law firm represented his wife from
    2015 to 2016. She hired new counsel in 2017.

[2]

The respondent then obtained judgment for its
    outstanding fees and filed a writ of seizure and sale against the matrimonial
    home, the title to which the appellant and his wife held jointly.

[3]

In 2018, the appellant signed minutes of
    settlement whereby the wife transferred her interest in the home to him. His
    application to remove the writ on the basis that it contravenes s. 21 of the
Family
    Law Act
was dismissed. He appeals alleging that the writ constitutes an encumbrance
    which required his consent.

[4]

We do not agree.

[5]

Section 21 provides that no spouse shall
    encumber the matrimonial home absent consent of the other spouse. The wife did
    not encumber the matrimonial home. The respondent was an arms length creditor
    at the time the writ was filed. It was entitled to file the writ. The fact that
    the wife owned the house was information readily available to any creditor at
    the time.

[6]

The appellants interest in the matrimonial home
    is subject to the writ.

[7]

The appeal is dismissed. Leave to appeal costs
    is denied.

[8]

Costs are fixed on a partial indemnity scale in
    the all-inclusive amount of $5749.56.

R.G.
    Juriansz J.A.

M.L.
    Benotto J.A.

B.W.
    Miller J.A.


